Rudkin, C. J.
(concurring) — I concur in the opinion of Mr. Justice Crow, except in his interpretation of the word “profits” found in the written contract or receipt of May 19, 1906. In referring to the profits accruing prior to the 1st day of April, 1906, I am convinced that the parties understood and meant that which would remain after deducting the cost of operation from the income of the mine, and that no deduction or allowance for depreciation in the value of the-plant or machinery was contemplated or intended. The property of the corporation was represented by its capital stock, and the plaintiff purchased the property or its representative as he found it. Profits and dividends are not necessarily synonymous terms. Allegheny v. Pittsburgh etc. R. Co., 179 Pa. St. 414, 36 Atl. 161. But regardless of technical definitions, it is the duty of the court to ascertain the intention of the parties from their language and all the surrounding circumstances, and it is very apparent to my mind that no technical definition of the term profits was here intended.
Gose, Chadwick, Parker,, and Morris, JJ., concur with Rudkin, C. J.